Citation Nr: 0521130	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-24 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUES

1.  Entitlement to increased evaluation of hypesthesia, right 
lingual nerve, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2002.

In an August 2003 rating decision, the RO increased the 
veteran's evaluation of hypesthesia, right lingual nerve, 
post extraction, to 30 percent disabling, effective March 5, 
1999.  In August 2003, the RO also grated service connection 
for decreased taste sensation associated with hypesthesia, 
right lingual nerve, post extraction, and assigned a 
noncompensable evaluation.  The veteran has not perfected an 
appeal as to that issue.  Therefore the issues are as stated 
on the title page of this decision.

The issue of entitlement to service connection for irritable 
bowel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Hypesthesia, right lingual nerve, is manifested by decreased 
sensation and numbness in the right inner cheek, right side 
of the hard palate, right side of the dorsum, and ventral 
aspect of the tongue with no motor loss. 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hypesthesia, right lingual nerve, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; an October 2000 statement 
of the case; August 2003, April 2004, and April 2005 
supplemental statements of the case; and VCAA letters were 
sent in September 2001 and February 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The September 2001 and 
February 2005 letters informed the veteran of what evidence 
VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining records and relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the September 2001 and February 2005 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in a December 1991 decision, the RO granted the 
veteran a noncompensable evaluation for hypesthesia, right 
lingual nerve, post extraction.  This decision was based on 
an August 1983 in service tooth extraction, and subsequent 
hypesthesia of the right lingual nerve.  

In December 1993, the Board increased the evaluation for a 
right lingual nerve disorder to 10 percent disabling.  This 
decision was based on the medical evidence of record and the 
veteran's statements regarding his disability.

The November 1999 VA cranial nerves examination indicates 
that the veteran had good range of motion in his head and 
neck.  With regard to the cranial nerves, cranial nerve II 
had intact discs, and there was no visual field defect.  
Cranial nerves III, IV, and VI showed full ocular movements, 
no nystagmus, and the pupils were   2-mm reactive 
symmetrically.  On cranial nerve V there was diminished 
appreciation of the sensory modalities in the V-1, V-2, and 
V-3 distribution, the right side of the tongue, and the right 
side of the mouth.  He had normal corneal responses.  With 
regard to cranial nerve VII, there was no facial asymmetry, 
his eyes closed well, and there was no orbicularis oculi 
weakness.  With regard to cranial nerve VIII, there were 
normal hearing patterns.  With regard to cranial nerves IX 
and X, there was good swallowing and gag response.  With 
regard to cranial nerve XI, there was good shoulder shrug.  
With regard to cranial nerve XII, the veteran's tongue 
deviated to the left, which appeared to be non-physiologic.  
On motor examination, there was good strength, 5/5, and 
normal tone.  Reflexes were 1+ and symmetric.  There were no 
cortical release signs present.  Coordination of the upper 
and lower limbs was intact.  Gait, including tandem, was 
normal.  Romberg was negative.  Sensory examination, except 
in the face, was intact.  

The impression was history of dental extraction with 
subsequent trigeminal neuropathy.  The examiner stated, 
"From an objective point of view, one could explain that V-2 
or perhaps V-3 sensory loss on the basis in 1983 a service 
connected illness, however in V-1 through V-3 sensory loss 
appears to be non-physiologic.  That would also place the 
question of the objective loss of taste on the right side of 
the tongue."  

At the August 2002 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified in 
relevant part that he had trouble with numbness on the right 
side of his mouth, tongue, and lips.  

The March 2003 VA neurological examination indicates that the 
veteran complained of hyperesthesia, paresthesia, decreased 
sensation to superficial touch and pinprick, as well as 
decreased sensation of taste on the right side of his tongue. 
The examiner stated that all of the veteran's complaints were 
consistent with right lingual nerve damage.  On examination, 
the pupils and eyes were normal.  The examiner stated, 
"Sensory examination of the three branches of the trigeminal 
nerve reveal decreased sensation to superficial touch and 
pinprick, and the lingual branch of the maxillary branch of 
the trigeminal nerve, with decreased sensation to superficial 
touch and pinprick on the right side of his tongue, as well 
as the inner aspect of his gingival area."  Sensation of 
taste was also decreased on the right side of the tongue.  No 
facial asymmetry was seen.  

The impression was status post right lingual nerve damage 
following wisdom tooth extraction while in service.  The 
examiner noted that the "lingual nerve is a mixed nerve with 
branches coming up from the cranial nerve, fifth or 
trigeminal nerve, which carry sensation, including 
superficial touch and pinprick, as well as the lingual nerve 
also has fibers coming out from the cord of tamponade, which 
is from the cranial nerve VII, and joining the lingual nerve, 
which carries taste sensation in the anterior two-thirds of 
the tongue.  Therefore, when the medical statement of a right 
lingual nerve is stated, it should include also, obviously, 
the branches out of which this nerve is composed, which 
include again, branches from cranial nerve V, as well as 
branches from cranial nerve VII.  Therefore, this patient has 
complete and irreversible damage of the right lingual nerve, 
which is service connected, and as a consequence of this 
injury the patient was left with decreased sensation to 
superficial touch and pinprick, which is carried by cranial 
nerve V, as well as decreased sensation of the anterior two-
thirds of the tongue which is carried by cranial nerve VII."
  
In a letter dated September 2003, the veteran requested a 40 
percent evaluation for his service-connected disability of 
hypesthesia, right lingual nerve.  He stated that he had 
complete sensory deficit of the trigeminal nerve, total loss 
of feeling and taste, and numbness of the right side of his 
lower lip.  

The March 2005 VA cranial nerves examination indicates that 
the veteran complained of numbness and tingling on the right 
side of the face, and numbness and loss of taste on the right 
side of the tongue, that had been present since 1983.  

On examination, there was no tenderness on the head, scalp, 
or forehead.  On the face was a subjective decreased 
sensation on the right side of the face, on the cheek, 
extending from the outer or lateral part of the right cheek 
in front of the ear across the face to the lateral border of 
the right side of the nose, and also involving the upper and 
lower lip at the angles of the mouth with a total area of 10-
cm across and 5-cm vertical measurement.  This was the area 
that the veteran described subjectively as tingly, as if he 
was given an anesthesia to this area.  He had subjective loss 
of sensation when touching the right inner cheek, the right 
side of the hard palate, the right side of the dorsum, and 
the ventral aspect of the tongue.  There was no inequality on 
his face.  He was able to move all the muscles of his face, 
pout his lips, puff up his cheeks, close his eyes tightly and 
open them, and there was no difference and no limitation in 
the extraocular movements in the supraorbital or forehead 
contraction of the frontalis and temporalis muscles.  

He was able to smile equally, and stick out his tongue, which 
was midline, and not deformed or deviated.  Speech was 
coherent, and there was only one word that was slightly 
slurred, but not obvious.  He was able to recite the alphabet 
with perfect pronunciation, and during the entire 
conversation, there was no evident impairment of word 
enunciation or communication.  Once there was a tiny drool of 
saliva at the right corner of the mouth.  There was no facial 
inequality or intraoral inequality.  The uvula was able to 
elevate symmetrically and the gag reflex was active.  There 
was no sign of swelling, redness, or inflammation.  There was 
no sign of a bite mark or ulceration in the right cheek, 
right tongue, or right lip.  There was no sign of muscle 
atrophy or swelling on the face, and no paralysis on the face 
or inside the mouth.  The examiner stated that except for the 
subjective tingly and numb sensation on the above-described 
areas, the examination was otherwise within normal limits.  

The examiner also stated that the veteran's sense of smell 
was subjectively preserved.  There was no paralysis and no 
difference in skin temperature, color, and texture of the 
face.  The movement of the head and neck was not restricted.  
The diagnosis was neuralgia, right side of face and right 
side of mouth and tongue, due to injury to the lingual nerve 
and facial nerve, most likely as not a result of the incident 
during the dental extraction of the right lower wisdom tooth 
under local anesthesia with persistence of the symptomatology 
up to the present.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 30 percent rating for the veteran's 
hypesthesia, right lingual nerve, in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8205.  Under this 
provision, a 10 percent evaluation is warranted for moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve.  
A 30 percent evaluation is warranted for severe incomplete 
paralysis of the fifth (trigeminal) cranial nerve.  A 50 
percent evaluation is warranted for complete paralysis of the 
fifth (trigeminal) cranial nerve.  The Note indicates that 
the rating assigned is dependent upon relative degree of 
sensory manifestation or motor loss.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2004).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a 
(2004).

In this regard, the March 2003 VA examination report 
indicates that the veteran had complete and irreversible 
damage of the right lingual nerve, with decreased sensation 
to superficial touch and pinprick, which was carried by 
cranial nerve V.

However, a higher rating of 50 percent for complete paralysis 
is not supported by the evidence of record.  The veteran's 
disability is manifested by decreased sensation on the fifth 
cranial nerve, specifically in the right side.  The Board 
notes that the March 2005 examination indicates that the 
veteran was able to move all the muscles of his face, lips, 
and cheeks, and was able to smile equally, and stick out his 
tongue.  Additionally, the March 2005 VA examination notes 
that the neurological examination appeared to be within 
normal limits except for subjective tingly and numb 
sensation, which strongly suggests a problem less disabling 
than occasioned by complete paralysis.  Thus, the Board finds 
that the veteran's disability is manifested by only sensory 
loss, and not motor loss.  The criteria for complete 
paralysis are not met.  Additionally, the Board notes that 
the symptoms relative to his tongue are included in the 
separate rating for injury to the seventh cranial nerve

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating under these 
schedular criteria.  As such the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); see Gilbert, 1 
Vet. App. at 55-57.


ORDER

Entitlement to increased evaluation of hypesthesia, right 
lingual nerve, is denied.


REMAND

The veteran contends that his irritable bowel syndrome is 
related to his service-connected generalized anxiety 
disorder.  Subsequent to the July 2003 Board remand, the 
veteran was treated at a VA out patient clinic.  In a June 
2004 VA treatment record, it was noted that irritable bowel 
syndrome was seen in higher frequency in people with anxiety 
disorders.  In light of this evidence, the Board is of the 
opinion that further development is warranted regarding 
service connection for irritable bowel syndrome.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo a gastrointestinal 
examination to determine the nature, 
severity, and etiology of the irritable 
bowel syndrome.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  All specialized tests or 
examinations deemed necessary should be 
performed.  

Following the examination the examiner is 
requested to render an opinion as whether 
it is as likely as not that the veteran's 
service-connected generalized anxiety 
disorder caused or aggravates the 
irritable bowel syndrome.  If aggravation 
is found the examiner is requested to the 
extent possible to indicate the degree of 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the report.

2.  Thereafter, the RO should re-adjudicate the 
claim.  If the benefit sought is not granted, 
the veteran should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


